Case 4:16-cv-14024-TGB-RSW ECF No. 95-1 filed 02/15/19   PageID.11981   Page 1 of 5




           EXHIBIT A
  Case 4:16-cv-14024-TGB-RSW ECF No. 95-1 filed 02/15/19     PageID.11982      Page 2 of 5




KEY NEW ALLEGATIONS
RESPONDING TO FCA/CUMMINS’ ARGUMENTS THAT THE PRIOR FOUR PARAGRAPHS
OF TESTING RESULTS WEREN’T ENOUGH TO PLAUSIBLY STATE A CLAIM




     LAST COMPLAINT                                CURRENT COMPLAINT

      5 paragraphs
      describing testing.             101 paragraphs describing testing.   ¶¶ 154-255
      ¶¶ 124-128 of CAC


                                 Vehicle Test Setup Is Alleged with Specificity
                                      Three exemplar vehicles, not one as before.       ¶ 165
      One PEMS test                   Condition of the vehicles detailed in response to
      No description of               FCA’s “gaming” argument. “Conservative mileage.”
      test setup                      ¶ 166

                                      Carefully inspected and checked for maintenance.
                                      ¶¶ 167-168


                                 Reliability of PEMS Described in Detail (¶¶ 170-186)
                                      PEMS used by European officials, CARB, EPA and
                                      the group that caught VW with defeat devices. ¶ 172
      No description of
      PEMS scientific validity        PEMS results are as accurate as a dynamometer.
                                      ¶¶ 176-177

                                      PEMS used to recall 500,000 2010-2015 Cummins
                                      trucks.

                                 Dynamometer Testing Was Done
      No dynamometer                  2012 Ram passes the dynamometer test – but fails
      testing                         PEMS, plausibly allowing allegations of a defeat
                                      device.

      Duramax complaint no            Dynamometer testing here pursuant to federal
      dynamometer testing             protocol. ¶ 154



                                                                                                1
  Case 4:16-cv-14024-TGB-RSW ECF No. 95-1 filed 02/15/19             PageID.11983   Page 3 of 5
KEY NEW ALLEGATIONS
RESPONDING TO FCA/CUMMINS’ ARGUMENTS THAT THE PRIOR FOUR PARAGRAPHS OF
TESTING RESULTS WEREN’T ENOUGH TO PLAUSIBLY STATE A CLAIM




       LAST COMPLAINT                                    CURRENT COMPLAINT

                                     PEMS Testing Conditions
                                     Two General Types of Conditions Were Examined:
       No details on testing                1. Stop-and-go conditions to correlate with FTP
                                               certification. ¶ 189
                                            2. Steady speed.

       Few details on miles,         Detailed Test Results Are Provided in ¶¶ 190-255
       number of tests, results
                                     Stop-and-Go Test Results:
                                            MY 2007 - 506 stop-and-go miles.
                                            90 tests.
                                            Average 4.4 times the standard. ¶ 191
                                            MY 2009 - 453 stop-and-go miles.
                                            90 tests.
                                            4.4 times the standard. ¶ 192
                                            MY 2012 - 987 miles.
                                            181 tests.
                                            3.8 times the standard. ¶ 193
                                            MY 2007 Ram out of compliance with emissions
                                            standard in stop-and-go tests 89% of the time.
                                            ¶ 195

                                            MY 2009 out of compliance 82% of the time.     ¶ 196

                                            MY 2012 out of compliance 79% of the time. ¶ 197




                                                                                                   2
  Case 4:16-cv-14024-TGB-RSW ECF No. 95-1 filed 02/15/19             PageID.11984   Page 4 of 5
KEY NEW ALLEGATIONS
RESPONDING TO FCA/CUMMINS’ ARGUMENTS THAT THE PRIOR FOUR PARAGRAPHS OF
TESTING RESULTS WEREN’T ENOUGH TO PLAUSIBLY STATE A CLAIM




       LAST COMPLAINT                                    CURRENT COMPLAINT

                                            Testing on the MY 2007 describes how active
                                            regeneration occurs and the impact on NOx
                                            emissions. 3.8 times the standard. ¶ 201
       Vague allegations,                   MY 2009 vehicle active regeneration results in
       regeneration might be                vehicle at 4.7 times the standard. ¶ 204
       the cause of excess
       emissions                            MY 2012 active regeneration results in 3.3 times
                                            the standard. ¶ 207
                                            Active regeneration decreases fuel economy in all
                                            test vehicles by an average of 24.9% ¶ 208

                                     Cold Start Test
       No details                           Double the emissions compared to dynamometer
                                            (indicating a defeat device). ¶ 215

                                     Hot Start
                                            Double the emissions compared to dynamometer
                                            (indicating a defeat device). ¶ 217
                                     Highway Testing
       No details
                                            MY 2007 Ram, 108 tests, 2.7 times the standard,
                                            with regeneration 10 times the standards. ¶ 221
                                            MY 2012 Ram, 178 tests 3.6 times the standard
                                            regeneration. Six times the standard. ¶ 223

                                     Flat Road Testing

       No details                           MY 2007 388 miles, 18 tests. NOx 5 times
                                            standard due to active regeneration (FCA argued
                                            we were testing on hills). ¶ 232




                                                                                                  3
  Case 4:16-cv-14024-TGB-RSW ECF No. 95-1 filed 02/15/19             PageID.11985    Page 5 of 5
KEY NEW ALLEGATIONS
RESPONDING TO FCA/CUMMINS’ ARGUMENTS THAT THE PRIOR FOUR PARAGRAPHS OF
TESTING RESULTS WEREN’T ENOUGH TO PLAUSIBLY STATE A CLAIM




       LAST COMPLAINT                                    CURRENT COMPLAINT

                                     Testing on Commonly Driven Hills
                                            Using hills and loads commonly experienced for
                                            this type of truck results in high emissions. ¶¶ 242-
                                            250

                                            Using USGS data 20% of roads are >2%, at steady
                                            conditions, 3.5-4.8 times the standard. ¶ 248

                                     Use of a Data Logger on Plaintiffs’ Vehicles to Confirm
                                     PEMS Data
                                            Bledsoe vehicle after 890 miles of testing
                                            regeneration 17.8% of time: consistent with PEMS.
       No logger data (ECM)                 ¶ 252

                                            Forshaw vehicle after 867 miles regeneration
                                            frequency 20.7%: consistent with PEMS. ¶ 253
                                            Witberg vehicle after 1,104 miles is 19.4%:
                                            consistent with PEMS. ¶ 254

       No measure of fuel
       consumption to confirm               Defeat device of active regeneration results in
       existence of active                  decrease of fuel consumption by an average of
       regeneration defeat                  24.9%. ¶ 208
       device




                                                                                                    4
